Citation Nr: 0209782	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  97-24 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a bilateral foot 
disability.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Acosta, Counsel


REMAND

The veteran served on active duty from June 1974 to June 
1980.  This case comes before the Board of Veterans' Appeals 
(Board) from 1997 rating decisions of the Department of 
Veterans Affairs (VA) Columbia, South Carolina, Regional 
Office (RO), which denied service connection for a low back 
disorder, bilateral foot disorder, and bilateral hearing 
loss.  The veteran testified at an RO hearing that was 
conducted in May 1998.  The Board remanded the case in 
September 1999 for additional development.  

Thereafter, in a statement that was received at the RO in 
June 2001, the veteran requested a videoconference hearing.  
Then, in a written presentation in July 2002, his 
representative asked the Board to remand this case to 
instruct the RO to schedule the veteran for the requested 
Board videoconference hearing.  According to VA regulation, 
an appellant or his or her representative may request a 
hearing before the Board at the RO at the time of the 
submission of his or her Substantive Appeal, or at any time 
thereafter.  38 C.F.R. § 20.703 (2001).  Accordingly, the 
case must be remanded to the RO for a Board videoconference 
hearing to be scheduled.

The case is thus remanded for the following:

The RO should schedule the veteran for a 
Board videoconference hearing in 
connection with his appeal.  Thereafter, 
the case should be returned to the Board 
for further appellate consideration.

		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


